Citation Nr: 0826134	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  03-25 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to May 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied the benefit sought on 
appeal.  The veteran presented testimony before a Decision 
Review Officer (DRO) in November 2003 and the transcript of 
this hearing is in the claims file.

Pursuant to a December 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 C.F.R. § 20.900(c) (2007).

In February 2006, the appeal was remanded to afford the 
veteran the opportunity to present testimony before the 
Board.  In June 2006, the veteran presented testimony at a 
personal hearing conducted at the Hartford RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of this 
personal hearing is in the veteran's claims folder.

The Board remanded the claim on appeal a second time in 
August 2006 for further development including obtaining VA 
and private treatment records and a VA examination.  Current 
VA treatment records and two VA examination reports are of 
record.  In an April 2007 letter, VA informed the veteran 
that it was unable to process his earlier releases for S.F. 
and M.H.C. and asked him to complete the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  The veteran was also 
informed that it was his responsibility to make sure VA 
received this evidence.  However, there is no current release 
on file for S.F. or M.H.C. and consequently VA was unable to 
assist the veteran any further with obtaining these private 
records.  38 C.F.R. § 3.159(c)(1).  Given the foregoing, the 
Board finds that VA has substantially complied with the 
August 2006 remand with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The service-connected lumbosacral strain is manifested by 
moderate limitation of motion and complaints of pain on 
motion, without neurological impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic Codes 5003, 5237, 5292, 5295 
(2001-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  


(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Letters dated in September 2006 and April 2007 fully 
satisfied the duty to notify provisions elements 2 and 3.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although these 
letters were not sent prior to the initial adjudication of 
the veteran's claim, this was not prejudicial to him, since 
he was subsequently provided adequate notice, and the claim 
was readjudicated in January and April 2008 supplemental 
statements of the case (SSOC).  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The letters 
advised the veteran what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The letters also informed him what information and evidence 
must be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In September 2006 and April 2007, the RO sent the veteran 
letters which requested that the veteran provide evidence 
describing how his disability had worsened.  In addition, the 
veteran specifically testified about the effect that 
worsening had on his daily life during his hearings and it is 
noted in his January 2008 VA examination that he is retired.  
Specifically, the veteran testified that he cannot stand for 
very long.  The Board finds that the notice given and the 
responses provided by the veteran specifically show that he 
knew that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  As the Board finds the veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, 487 F.3d 881.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for lumbosacral strain.  As will be 
discussed below, lumbosacral strain is currently rated under 
Diagnostic Code 5237.  This Diagnostic Code relies on a 
single measurement or test to establish a higher rating.  See 
id.  The veteran was not provided notice of this as required 
by Vazquez-Flores, 22 Vet. App. 37.  The Board concludes, 
however, that this error was not prejudicial.  The RO 
provided an opportunity to undergo the necessary test during 
the October 2002 and January 2008 VA examinations and the 
veteran did so.  Further, he was provided with this 
regulation in the July 2004 SSOC.  Additionally, as will be 
discussed below, the regulations pertaining to the veteran's 
disability were amended effective September 26, 2003.  Prior 
to the regulation change effective September 26, 2003, 
lumbosacral strain was rated under Diagnostic Code 5295.  
There is no mention of a specific measurement or test result 
that is required for a higher rating under that code.  As 
such, under Diagnostic Code 5295, entitlement to a higher 
disability rating would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of his lumbosacral strain and the effect of that worsening on 
his employment and daily life.  He was provided with this 
regulation in the August 2003 statement of the case (SOC).  
Given the nature of the veteran's claim and the fact that the 
RO scheduled him for examinations in connection with this 
claim that the veteran underwent, the Board finds that a 
reasonable person would have generally known about the 
requirements necessary to establish a higher rating, 
including the importance of the scheduled examinations.  The 
Board finds that any error in failure to provide Vazquez-
Flores element two notice is not prejudicial.  See Sanders, 
487 F.3d 881.  

As to the third element, the September 2006 and April 2007 
letters fully satisfied this element.  These letters notified 
the veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The letters indicated that 
disability rating can be changed when there are changes in 
the condition.  The letters stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The letters further 
indicated that evidence of the nature and symptoms of the 
disability, the severity and duration of the symptoms, and 
the impact of the condition and symptoms on employment would 
be considered in determining the disability rating.  The 
Board finds that the September 2006 and April 2007 letters 
satisfied the third element of Vazquez-Flores and the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

As to the fourth element, the September 2006 and April 2007 
letters did provide notice of the types of evidence, both 
medical and lay, including statements from the veteran's 
doctor, which could be submitted in support of his claim.  
The Board finds that the fourth element of Vazquez-Flores is 
satisfied.  

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  

Further, the veteran was given an opportunity present 
testimony directly to the undersigned.  The Court 
specifically indicated that consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  In light of the foregoing, the Board finds that the 
veteran had sufficient opportunities to develop his case and 
therefore concludes that the requirements of Vazquez-Flores 
are met.  The Board, therefore, finds that the requirements 
of Pelegrini II are met and that the VA has discharged its 
duty to notify on this claim.  See Pelegrini II, 18 Vet. App. 
112.  

Additionally, since the RO continued the 20 percent 
disability rating at issue here for the veteran's service-
connected lumbosacral strain, and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See 
Dingess, 19 Vet. App. 473.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The VA January and April 
2008 VA examination reports address the rating criteria and 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating lumbosacral strain 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which became 
effective September 26, 2003.  The new criteria for 
evaluating service-connected spine disabilities are codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243. 
 However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; and 
(2) whether an increased rating is warranted under the "new" 
criteria for his service-connected lumbosacral spine at any 
time on or after September 26, 2003.  The effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  The 
RO considered all these changes in adjudicating the veteran's 
claim.  The veteran was notified of the old regulation in the 
August 2003 SOC and of the regulation changes in the July 
2004 SSOC.  Thus, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

Prior to September 26, 2003, lumbosacral strain was evaluated 
in accordance with the criteria set forth in 38 C.F.R. § 
4.17a, Diagnostic Code 5295 (2003).  A 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  The highest available schedular 
evaluation, 40 percent, was warranted where the condition was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective from September 26, 2003, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent disability 
evaluation is warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
disability evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion 
range of motion of the thoracolumbar spine is 240 degrees. 
 The normal ranges of motions for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2007).  See also 38 C.F.R. § 
4.71a, Plate V (2007).

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the veteran is not 
entitled to a rating in excess of 20 percent disabling.  The 
medical evidence of record does not show severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Further, as of September 26, 
2003, forward flexion of the thoracolumbar spine 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine was not shown.  

In this regard, during the October 2002 VA examination, 
forward flexion was limited to 45 degrees with pain, 
extension was limited to 10 degrees with pain, and right and 
left side bending and rotation were all to 30 degrees with 
pain.  During the January 2008 VA examination, the veteran 
was noted to have a stooped posture and gait with forward 
flexion from 0 to 50 degrees, extension from 0 to 0 degrees, 
and left and right lateral flexion and rotation were 0 to 20 
degrees.  The lumbar vertebral bodies were in normal 
alignment and the vertebral body height was preserved.  
Although there was a finding of mild osteoarthritic disease, 
there was no evidence of abnormal mobility on forced motion.  
The Board also finds it significant that the examiner 
described the low back strain as a moderate functional 
impairment.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected 
lumbosacral strain is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 20 percent rating, and no higher.  The Board 
acknowledges that the veteran's testimony that he cannot 
stand or sit for very long and his statements made to the 
October 2002 examiner that he had weakness in his legs, easy 
fatigability in his leg muscles, and flare-ups with walking 
and standing.  However, the October 2002 VA examiner found no 
pain on palpitation and his gait was not painful without a 
limp.  Importantly, the veteran stated he used a cane because 
of stroke in June 2002.  Most recently, the January 2008 VA 
examiner noted that the veteran's spine was tender to 
palpitation but had no palpable spasms and had pain on motion 
but the range of motion was not additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance 
following repetitive use.  As such, the veteran's complaints 
do not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's service-connected lumbosacral 
strain.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5295, 5237 
(2002-2007).


The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

In this regard, the Board has considered whether the veteran 
is entitled to a higher rating under Diagnostic Code 5292 
prior to the regulation change effective September 26, 2003.  
However, the Board finds that the evidence does not reflect a 
severe limitation of the lumbar spine.  As reflected above, 
during the January 2008 VA examination, although extension 
was limited to 0 degrees, the veteran was able to flex 
forward to 50 degrees and his right and left lateral flexion 
and rotation were to 20 degrees, which does not reflect 
severe limitation of motion.  As such, entitlement to a 
higher evaluation under Diagnostic Code 5292 is not 
warranted.  38 C.F.R. § 4.71a (2002). 

In sum, as the record contains no evidence showing that the 
veteran is entitled to a higher rating at any point during 
the instant appeal, no staged ratings are appropriate.  See 
Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 20 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the service-
connected lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5292, and 5295. 

Further, consideration is not warranted under Diagnostic 
Codes 5285, 5286, 5289 which were in effect prior to the 
regulation change of September 26, 2003, as fractured 
vertebra and ankylosis was not shown.  38 C.F.R. § 4.71a 
(2002).

The Board has also considered whether separate disability 
ratings are warranted for lower extremity radiculopathy under 
the relevant peripheral nerve codes under 38 C.F.R. § 4.124a.  
This question was raised by the medical evidence and was 
considered by the RO.  In May 2002, Dr. B.G. concluded that 
there was electrodiagnostic evidence of chronic denervation 
in the distal muscles of multiple lumbar myotomes consistent 
with chronic lumbar radiculopathy.  A June 2002 record also 
from Dr. B.G. indicated that the chronic lumbar radiculopathy 
was likely secondary to the veteran's war injury.  However, 
during the October 2002 VA examination, the veteran reported 
no radiating pain into his legs or complaints of numbness or 
tingling.  Importantly, neurological testing revealed 
strength, sensation and reflexes all within normal limits 
with full strength, no sensory deficit, and symmetric 
reflexes in the lower extremities.  During his January 2008 
VA examination, the veteran described occasional pain 
shooting down his legs.  He reported difficulty walking since 
his cerebrovascular accident with left sided weakness.  
Although the January 2008 examiner noted that there was 
decreased vibratory sense in his right foot, it was not clear 
if this was related to his back, as the veteran was not a 
reliable historian due to his dementia.  Further, the 
veteran's incontinence of bowel and bladder was attributed to 
his dementia.  

As noted above, the evidence is in conflict regarding whether 
the veteran has lower extremity radiculopathy that is related 
to his service-connected lumbosacral spine.  However, the law 
is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  The 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

In April 2008, the veteran underwent a VA examination to 
determine if the finding of decreased vibratory sense in the 
right foot was related to his back disability.  Based on 
review of the veteran's claims file to include the findings 
of Dr. B.G. and the January 2008 VA examiner, the examiner 
concluded that it was not likely that the veteran's 
lumbosacral strain resulted in neurological impairment and it 
was more likely than not that his lumbar radiculopathy was 
the result of the progression of degenerative disc disease 
that was associated with the natural aging process rather 
than any component of his degenerative disc disease that 
might be associated with a strain injury.  The examination 
did not demonstrate any significant neurological 
abnormalities of the lower extremities.  The examiner 
determined that the veteran was deconditioned as a result of 
prior left hemiparesis and decreased mobility following his 
stroke in 2002, which was likely the major cause of his 
mildly decreased and symmetric motor strength in the lower 
extremities.  Although the examiner opined that it was 
possible but less likely that the lumbar radiculopathy 
contributed to the decreased strength in both lower 
extremities, he added that leg and ankle edema may contribute 
to the decreased subjective sensation in the lower 
extremities.  Significantly, the examiner stated that the 
June 2002 findings of diffuseness of the EMG/NCS affecting 
multiple myotomes would not be expected to result from any 
complications or disease progression from a strain injury.  

The Board affords this examination great probative weight as 
it is based on a thorough review of the claims file and 
examination of the veteran to include neurological testing.  
Moreover, the examiner provided persuasive rationale that 
explained the findings of Dr. B.G. in relation to the other 
evidence of record.  On the contrary, Dr. B.G. did not 
indicate that he had reviewed the claims file, nor did he 
provide a rationale to support his conclusion that the 
findings of radiculopathy were related to the service-
connected lumbosacral strain.  Black, 5 Vet. App. 177, 180.  
As such, the Board concludes that the preponderance of the 
evidence weighs against the veteran's claim and a separate 
rating for lower extremity radiculopathy is not warranted.  
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8526.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected lumbosacral 
strain has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  The veteran is retired and any recent 
hospitalizations appear to be related to his stroke.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected lumbosacral strain under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


